UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

THE UNITED STATES OF AMERICA,
Plaintiff, ORDER
lB-cv-6583
v.

GATES~CHILI CENTRAL SCHOOL DISTRICT,
,Defendant.

 

Before the Court`is plaintifr’s motion to compel discovery.
Docket # 48. The matter was first heard by the Court On September
17, 2018 and during the motion hearing the Court requested
additional briefing and submissions. The Court has reviewed the
additional submissions, including the ex parte declarations of
Nicholas C. Roberts, Esq. and David Oakes, Esq. After
consideration of the entire record, including the most recent
submissions and declarations, and for the reasons set more fully
on the record, it is hereby ORDERED that the plaintiff's motion is
granted in part. For purposes of this Order, familiarity with the
facts of this case is assumed.

The plaintiff’s motion requires the Court to resolve the
propriety of the defendant’s assertion of the attorney work product
doctrine over certain documents that are otherwise relevant to the
facts of this case. In order to prepare for anticipated
litigation, defendant’s counsel asked. BOCES counsel, to gather
facts on what “days the dog handler rode the bus and the days she

did not ride the school bus.” See Docket # 57-1 at page 6. At

issue are documents setting forth the facts that were gathered by
employees of BOCES at the request of defense counsel. rThese facts
were then voluntarily' provided_ by BOCES to the defendant in
preparation of anticipated litigation. Defense counsel
acknowledges “that the facts communicated `in the withheld
documents . . . are not privileged. . . Rather, our concern is
what [production of] these specific documents would reveal about
Mr. Oakes's litigation strategy.” §ee Ex Parte Declaration of
Nicholas C. Roberts Esq. at I§. For their part, plaintiff’s
counsel represented to the Court at the hearing that they are not
interested ill the defendant’s litigation strategy <n: counsel’s
mental impressions but are only seeking discovery of the facts
noted in the withheld documents.

Given the explicit representation of defense counsel that
plaintiff would :not seek 4to introduce or tuse evidence. of who
requested the investigation at issue or why defense counsel wanted
the investigation conducted, the Court need not determine whether
disclosure of the facts would allow plaintiff to unfairly gain
insight into defense strategy' or counsel’s mental impressions
regarding the litigation. Factual work product is ordinarily
deserving of less protection than opinion work product. In re

Grand Jury Subpoena Dated July 6, 2005, 510 F.3d 180, 183-4 (2d

 

Cir. 2007) (stating that opinion work product includes “mental

impressions, conclusions, opinions,' or legal theories of an

attorney or other representative,” and is therefore entitled to
greater protection than factual work product).

Moreover, defense counsel concedes that the facts gathered by
BOCES are relevant to this litigation. And the particular
documents plaintiff seeks contain. notations about conduct or
events that were made at or about the time the events or conduct
was observed, thus heightening their reliability and accuracy and

demonstrating “substantial need.” Sanford v. Virginia, 2009 WL

 

2947377 at 5-6 (E.D. Va. 2009) (substantial need existed in a
wrongful death. action_ to compel discovery' of an_ interview' of
decedent’s nurse conducted three days after the decedent’s death,
even where defendants had access to the nurse two years later,
because the later interview was not “substantially equivalent” to
an interview conducted while the events were still “fresh” in the

witness's mind); Rexford v. olkzak, 176 F.R.D. 90 (w.D.N.Y. 1997}'

 

(determining' substantial needf existed_ to compel production. of
plaintiff’s diary detailing conversations with school board
members in her action alleging civil rights violations through her
lack of appointment to teaching position due to contemporaneous
nature of diary).

For these reasons, plaintiff’s motion is granted in part.
Defendant shall disclose to plaintiff the documents which reflect
the specific days the dog handler rode the school bus with D.P.

and the days she did not ride the school bus with D.P. Pursuant

to the representation_ made by plaintiff's counsel during the
October 17 motion hearing, plaintiff will utilize this information
only for purposes of documenting the specific dates the dog handler

rode the school bus and for no other purpose.

. rth Akg@

JONATHAN W.- FELDMAN
`ted States Magistrate Judge

Dated: October 22, 2018
Rochester, New York

